IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,977


                       EX PARTE DURWAN DEON GREEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 219-80653-08 IN THE 219TH DISTRICT COURT
                              FROM COLLIN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of money laundering

and sentenced to two years’ imprisonment. The Fifth Court of Appeals affirmed his conviction.

Green v. State, No. 05-09-01254-CR (Tex. App.—Dallas Jan. 11, 2012) (unpublished).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed

        The trial court recommends that relief be granted. Ex parte Riley, 193 S.W.3d 900, 902 (Tex.

Crim. App. 2006).
                                                                                                      2

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-09-01254-CR

that affirmed his conviction in Cause No. 219-80653-08 from the 219th District Court of Collin

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: March 6, 2013
Do not publish